Citation Nr: 0828217	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 
2005, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 11, 
2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Douglas T. Jenkins, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953, including combat service during the Korean Conflict, 
and his decorations include the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 90 and 10 percent disability 
ratings for bilateral hearing loss and tinnitus, 
respectively, effective May 11, 2005.  By an October 2006 
statement of the case, the RO denied the veteran's claims of 
entitlement to effective dates of service connection earlier 
than May 11, 2005, for the hearing loss and tinnitus 
disabilities.


FINDINGS OF FACT

1.  The veteran's initial claims for service connection for 
bilateral hearing loss and tinnitus were filed at the RO on 
February 16, 1953.  These claims were denied in a June 1953 
rating decision.  The veteran did not appeal that decision, 
and it became final.  

2.  The veteran filed to reopen his previously denied claims 
for service connection for bilateral hearing loss and 
tinnitus on June 3, 2003.  These claims were denied in a 
September 2003 rating decision.  The veteran did not appeal 
the decision, and it became final.  

3.  The veteran again filed to reopen his previously denied 
claim for service connection for bilateral hearing loss and 
tinnitus on May 11, 2005.  Service connection was 
subsequently granted, effective May 11, 2005.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for bilateral hearing 
loss and tinnitus dated after the September 2003 denial and 
prior to the May 11, 2005, claim.

5.  The veteran has not raised a claim of entitlement to 
revision of either the June 1953 or September 2003 denial of 
service connection for bilateral hearing loss and tinnitus 
based upon clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than May 
11, 2005, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).

2.  The requirements for an effective date earlier than May 
11, 2005, for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claims for an effective date earlier than May 
11, 2005, for the grants of service connection for bilateral 
hearing loss and tinnitus arise from his disagreement with 
the dates assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the veteran in this 
case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the veteran's private and VA 
treatment records, and afforded him a VA examination with 
respect to his claims in August 2005.  In addition, the 
veteran was offered the opportunity to testify before the 
Board, but he withdrew his request for a hearing in December 
2006.  The Board finds these actions have satisfied VA's duty 
to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Earlier Effective Date 

The veteran argues that earlier effective dates are warranted 
for his bilateral hearing loss and tinnitus disabilities 
because he has these disabilities due to service.  

In this case, the basic facts are not in dispute.  In June 
1953, the RO denied service connection for bilateral hearing 
loss and tinnitus.  The veteran filed an application to 
reopen his claims in June 2003, and the RO declined to reopen 
his claims in a September 2003 rating decision.  On May 11, 
2005, he again filed an application to reopen his claims.  
Based upon the receipt of new and material evidence, the RO 
reopened his claims, and granted service connection, 
effective May 11, 2005.

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As to whether informal or formal claims, 
or written intent to file an application to reopen his 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus were filed after the September 2003 
denial and prior to the May 11, 2005, application to reopen, 
the Board finds no evidence of there being such a claim.  The 
first evidence of an intention to reopen his previously 
denied claims after the September 2003 denial was received in 
May 2005.  Subsequent to the September 2003 decision 
declining to reopen his previously denied claims for service 
connection, it was not until May 11, 2005, that the veteran 
submitted a statement again alleging entitlement to service 
connection for bilateral hearing loss and tinnitus.  Thus, in 
this case, the only date that could serve as a basis for the 
award of service connection is the date of receipt of the 
veteran's application to reopen his claim for service 
connection on May 11, 2005.  There is no legal entitlement to 
an earlier effective date of service connection for bilateral 
hearing loss or tinnitus.  See Leonard v. Nicholson, 405 F.3d 
1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. 
Cir. 2003).  

Because the veteran's bilateral hearing loss and tinnitus had 
their onset in service, service connection was established.  
It does not follow, however, that because service connection 
is warranted that the effective date of service connection be 
the day following service or the date he filed his original 
claims because doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.  
Thus, under the law, there is no basis to assign an earlier 
effective date for service connection for the veteran's 
bilateral hearing loss and tinnitus disabilities.

In denying these claims, the Board does not wish in any way 
to diminish the veteran's heroic and well-decorated service 
during the Korean Conflict, for which he was awarded the 
Combat Infantryman Badge.  Although it is sympathetic to the 
veteran's claims, the Board is without authority to grant the 
claims on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  


ORDER

An effective date earlier than May 11, 2005, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date earlier than May 11, 2005, for the grant of 
service connection for tinnitus is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


